DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/18/20, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections over Chinnusamy et al., US 9,837,375

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Chinnusamy et al., US 9,837,375.
Regarding claim 1, Chinnusamy (figure 7) teaches a semiconductor device, comprising:

a molding material 260/300 (column 11, lines 4-26 & column 12, lines 42-64) encapsulating the top major surface, the bottom major surface and the side surfaces of the semiconductor die 124, wherein the molding material 260/300 defines a package body that has a top surface and a side surface;
wherein the plurality of electrical contacts  132 are exposed on the top surface of the package body 260/300 and a metal layer 288 is arranged over the top surface of the plurality of electrical contacts 132 and electrically connected to the electrical contacts 132, and
wherein the metal layer 288 extends to and at least partially covers the side surface of the package body 260/300.
With respect to claim 2, Chinnusamy (column 11, lines 50-51) teaches the metal layer comprises copper.
As to claim 3, Chinnusamy (column 11, lines 50-54) the metal layer is coated with a wettable material.  Chinnusamy states “one or more” of Cu and Sn, which is wettable material detailed in the application’s specification (page 2, 2nd paragraph under SUMMARY).

Concerning claim 5, Chinnusamy (figure 7) teaches the metal layer 288 extends across a width of the top surface of the package body.
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnusamy et al., US 9,837,375, as applied to claim 1 above, and further in view of Zhao et al., US 2016/0049348.
In claim 6, Chinnusamy fails to teach the molding material is arranged unitarily to encapsulate to the semiconductor die.
Zhao (figure 21) teaches the molding material is arranged unitarily to encapsulate to the semiconductor die.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the unity encapsulation of Zhao in the invention of Chinnusamy because Zhao teaches it is a known equivalent way of forming an encapsulant around a die. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
s 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2016/0049348, in view of Chinnusamy et al., US 9,837,375.
Regarding claim 7, Zhao (figure 21) teaches a method for assembling a semiconductor device, the method comprising: 
providing a plurality of spaced apart semiconductor dies, each semiconductor die having a top major surface with one or more electrical contacts formed thereon, an opposing bottom major surface, and side surfaces, wherein each semiconductor die has a plurality of electrical contacts formed on a top surface;
encapsulating the semiconductor dies with a molding material, wherein the molding material partially covers partially the top surfaces of each of the semiconductor dies such that the electrical contacts are exposed and the molding material covers the bottom surface and side surfaces of each of the semiconductor dies.
Zhao fails to teach cutting a plurality of first trenches to define a plurality of package body side walls for a plurality of package bodies;
forming a metal layer over a top surface of each of the package bodies, wherein the metal layer electrically contacts the electrical contacts, and extends to the side surface of each package body; and
singulating the package bodies from each other to form a plurality of semiconductor devices.
Chinnusamy (figures 6e-7) teaches cutting a plurality of first trenches 286 to define a plurality of package body side walls for a plurality of package bodies (figure 6e);

singulating the package bodies from each other to form a plurality of semiconductor devices (figure 6h).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the unitary molding of Zhao with the singulating and sidewall electrode of Chinnusamy in the invention of Zhao because Chinnusamy teaches a known alternative way for forming the metal layer.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 8, Chinnusamy (column 11, lines 50-51) teaches the metal layer comprises copper.
As to claim 11, Chinnusamy (figure 7) teaches the metal layer 288 extends across a width of the top surface of each package body.
In re claim 12, Zhao (figure 21) teaches the encapsulating of the semiconductor dies with the molding material comprises unitarily encapsulating each semiconductor die with the molding material.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2016/0049348, in view of Chinnusamy et al., US 9,837,375, as applied to claim 7 above.
Concerning claim 9, though Chinnusamy fails to teach the metal layer 288 is formed by sputtering or plating, it would have been obvious to one of ordinary skill in the art at the time of the invention to use sputtering or plating in the invention of Chinnusamy because sputtering or plating are conventionally known and used equivalent methods of depositing metals. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Pertaining to claim 10, Chinnusamy (column 11, lines 50-54) teaches coating the metal layer with a wettable material. Chinnusamy states “one or more” of Cu and Sn, which is wettable material detailed in the application’s specification (page 2, 2nd paragraph under SUMMARY).
But though Chinnusamy fails to teach by it is deposited by electro-plating, it would have been obvious to one of ordinary skill in the art at the time of the invention to use electro-plating in the invention of Chinnusamy because electro-plating is a 

Rejections over Hsu et al., US 8,846,453
Claim(s) 1, and 3-6 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Hsu et al., US 8,846,453.
Regarding claim 1, Hsu (figures 3A & 3E) teaches a semiconductor device, comprising:
a semiconductor die 10 having a top major surface that has one or more electrical contacts 10A/10B formed thereon, an opposing bottom major surface, and side surfaces;
a molding material (figure 3B:20A/20B) encapsulating the top major surface, the bottom major surface and the side surfaces of the semiconductor die 10, wherein the molding material 20A/20B defines a package body that has a top surface and a side surface;

wherein the metal layer 32 extends to and at least partially covers the side surface of the package body.
With respect to 3, Hsu (column 6, line 19) teaches the metal layer 320 is coated with a wettable material 321.
As to claim 4, Hsu (column 6, line 19) teaches the wettable material 321 comprises tin.
In re claim 5, Hsu (figure 3E) teaches the metal layer extends across a width of the top surface of the package body.
Concerning claim 6, Hsu (figure 3B) teaches the molding material is arranged unitarily to encapsulate to the semiconductor die.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 8,846,453, as applied to claim 1 above.
In claim 2, though Hsu fails to teach the metal layer comprises copper, it would have been obvious to one of ordinary skill in the art at the time of the invention to use copper in the invention of Hsu because copper is a conventionally known and used 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/22/2021